Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1, 2, 5, 8-14 and 18-23 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: the wavelength conversion layer substantially consists of comprises quantum dots; and the wavelength conversion layer is integrated in the light-emitting device and cannot be removed without being destroyed; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 13 including: the wavelength conversion layer substantially consists of comprises quantum dots; and the wavelength conversion layer is integrated in the light-emitting device and cannot be removed without being destroyed; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 21 including: the wavelength conversion layer substantially consists of comprises quantum dots; and the wavelength conversion layer is integrated in the light-emitting device and cannot be removed without being destroyed; in combination with other limitations. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892